PER CURIAM.
The employer and carrier failed for more than two years to take a setoff for social security benefits being paid Appellant and his dependents. Once they began taking the setoff, however, they also started deducting another $10.00 a week for the past excess workers’ compensation payments Appellant had received. By failing to order the employer/carrier to return the weekly $10.00 they had improperly recouped, the Deputy in effect approved the recoupment. To that extent the Deputy erred, because the right to setoff may not be exercised retroactively. The carrier may reduce compensation payments to account for social security benefits only prospectively, as of the date it exercises its right under Section 440.15(10), Florida Statutes (1977). Baker Products, Inc. v. Laria, 379 So.2d 1332 (Fla. 1st DCA 1980); Pensacola Buggy Works v. Jernigan, 377 So.2d 245 (Fla. 1st DCA 1979).
The order appealed is otherwise affirmed.
ROBERT P. SMITH, and THOMPSON, JJ., and LILES, WOODIE A. (Retired), Associate Judge, concur.